Me. Justice Aldeey
delivered the opinion of the court.
The only ground upon which the appellants base their appeal is that the foreclosure proceeding which the defendant brought against them in the year 1900 is null and void because, according to General Orders of February 12, 1899, and January 19 and April 28, 1900, the mortgage could not be foreclosed at that time.
We discussed this question fully in the recent case of Succession of Rodríguez v. Succession of Torres, ante p. 733, and according to the doctrine therein laid down, the alleged nullity does not exist, and we should confirm the judgment appealed from dismissing the complaint.

Affirm ed.

Chief Justice Hernández and Justices Wolf, del Toro and Hutchison concurred.